928 F.2d 404
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Calvin BUCHANAN, Plaintiff-Appellant,v.William SEABOLD, Don Sapienza, Walter Shrewsbury,Defendants-Appellees.
No. 90-6335.
United States Court of Appeals, Sixth Circuit.
March 18, 1991.

W.D.Ky., No. 88-00294;  Simpson, J.
W.D.Ky.
AFFIRMED.
Before KEITH and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Calvin Buchanan, a pro se Kentucky prisoner, appeals the district court's dismissal of his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary, declaratory and injunctive relief, Buchanan sued the defendant prison officials alleging that they subjected him to cruel and unusual punishment when he was denied adequate dental care which resulted in the loss of a tooth.  Both parties filed motions for summary judgment.  The magistrate recommended that defendants' motion be granted and the case be dismissed, finding that defendants were not deliberately indifferent to Buchanan's dental needs.  The district court adopted the recommendation after reviewing Buchanan's objections.


3
On appeal, Buchanan reasserts his claim, has filed a pro se brief and argues that the district court judge should have recused himself because he was prejudiced against his case.  Defendants have notified the court that they will not be filing a brief.


4
Upon review, we affirm the district court's judgment for the reasons stated in the magistrate's report dated July 30, 1990, as adopted by the district court's order dated August 23, 1990.  Finally, recusal was not warranted in this case as Buchanan failed to show that the alleged disqualification was based upon extrajudicial conduct.    See United States v. Story, 716 F.2d 1088, 1091 (6th Cir.1983).


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.